United States Court of Appeals
                     For the First Circuit

No. 12-1752

                         UNITED STATES,

                            Appellee,

                               v.

                       CATHERINE E. GREIG,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                             Before

                     Thompson, Circuit Judge,
                   Souter, Associate Justice,*
                    and Stahl, Circuit Judge.



     Dana A. Curhan for appellant.
     Jack W. Pirozzolo, First Assistant United States Attorney,
with whom Carmen M. Ortiz, United States Attorney, and James D.
Herbert and Mary B. Murrane, Assistant United States Attorneys,
were on brief, for appellee.


                          May 17, 2013




    *
       The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
            THOMPSON, Circuit Judge.    Catherine Greig was sentenced

to eight years behind bars after she pled guilty to various crimes

committed during her sixteen years on the run with her long-time

love and wanted fugitive, James "Whitey" Bulger. Greig takes issue

with the sentence handed down, claiming a variety of errors on the

district court's part.    After carefully considering the matter, we

see no basis for disturbing the court's decision and affirm her

sentence.

                              BACKGROUND

                         A. How Things Started

            In 1994, Bulger, a reputed organized crime leader in

Boston, Massachusetts, learned that he was soon going to be charged

with an assortment of federal crimes. Faced with this prospect, he

fled the Boston area with another longtime girlfriend (not Greig).

On January 4, 1995, Bulger and one of his criminal affiliates,

Stephen Flemmi, were charged with felony extortion.       Flemmi was

arrested but Bulger was long gone.      Another criminal associate of

Bulger's went to Greig and told her about Flemmi's arrest and also

let her know that law enforcement was hunting for Bulger. The next

day, officers went to Greig's home in Quincy, Massachusetts looking

for Bulger, but Greig refused to talk or to let the officers in.

A multi-count superseding federal indictment was handed down a few

days later, charging Bulger with extortion and violations of the




                                  -2-
Racketeer Influenced and Corrupt Organizations Act ("RICO"), among

other things.   Another warrant for Bulger issued.

                      B. Greig Goes on the Run

          A few weeks later, Bulger got word to Greig that he was

coming back to Boston and he wanted her to accompany him on his

flight from law enforcement.    Greig was on board.   After dropping

her dogs and car with a family member, Greig, with the help of one

of Bulger's criminal associates, went to a prearranged location to

meet Bulger.    Greig got in Bulger's car and the pair left town.

          For a year or so, the duo traveled to various locations

in the United States, including cities in New York, Louisiana, and

Illinois. Initially Bulger traveled under the alias Thomas Baxter,

a real individual who had died some years earlier and whose

identifying information Bulger had somehow secured before he fled.

Greig posed as "Mrs. Baxter."     But when Bulger learned that the

Baxter alias had been compromised, he had to make some changes.     A

criminal associate of Bulger's headed out to Chicago, where he and

Greig were holed up at the time, and took pictures of Bulger to

create false identification documents.    Greig, who was there for

the photo shoot, understood why the pictures were being taken.

After that, Bulger and Greig became Mark and Carol Shapeton and

they continued their travel about the country.




                                 -3-
                       C. Settling in California

          Sometime in 1995 or 1996, Bulger and Greig headed to

Santa Monica, California, a location Bulger settled on in part

because of its large homeless and transient population. They began

renting a two-bedroom apartment, which they lived in until their

2011 capture.   They rented the apartment under the names Charles

and Carol Gasko, claiming to be a married couple from Chicago.

Charles Gasko was a slight variation on the name of a real-life

individual (a homeless man from the Santa Monica area whom Bulger

targeted) whose identifying documents, including social security

card, Bulger had obtained.        Bulger paid another Santa Monica

homeless man - this one bore a resemblance to him - for his

license, and he used this as well.         Greig, at times, used this

second homeless man's last name, portraying herself as the wife.

          While in Santa Monica, Bulger and Greig used these

aliases, as well as other alias identities of both real and

fictitious   people.     Greig   was   present   when   Bulger   purchased

identifications from at least two individuals. The first was a man

whom Bulger and Greig struck up a conversation with in a Santa

Monica park.    Bulger bought the man's driver's license, social

security card, and Sam's Club card.        The second was a transient

woman whom Bulger and Greig approached on Venice Beach.              Greig

convinced the woman that she was Canadian and that she needed the

woman's documents to remain in the United States.         Greig ended up


                                   -4-
with this woman's social security card, birth certificate, and

judicial name change order.           Greig also possessed the identifying

information, including social security number, of a Santa Monica

homeless woman, though it is unknown how Greig ended up with this

information.

            As far as day-to-day life for Bulger and Greig, things

were relatively quiet.              Neither worked and they lived off a

significant amount of cash they had hidden in the apartment.

Bulger tried to stay indoors as much as possible and the day-to-day

household tasks fell to Greig.            She used the squirreled away cash

to pay the rent and utilities, and she did the grocery and other

necessary shopping.            To conceal her and Bulger's true identities,

Greig told false stories to the people she met in Santa Monica.

            While in Santa Monica, Greig also helped Bulger get the

medical and dental care he needed.                    She obtained prescription

medications for Bulger by pretending to be his wife and signing the

name   of   one   of     his    real-person     aliases.       She   also     attended

appointments      with    Bulger,     where     he    used   the   identity      he   had

acquired    from       the     homeless   man        he   resembled.        At    these

appointments, Greig helped Bulger to keep his temper, which he

sometimes lost with the medical staff. Greig herself required some

medical care and she used her aliases to obtain it, giving medical

providers false identification documents and fake social security




                                          -5-
numbers.    She used multiple false identities to fill out forms to

obtain medical services.

            During their time in Santa Monica, Bulger acquired a

variety of weapons, including firearms that were secreted away in

the apartment, many hidden in the walls.           He also kept up with the

goings-on back in Boston.       He and Greig learned that a grand jury

had indicted Bulger on another multi-count superseding indictment

in September 2000, this one alleging nineteen murders as predicate

acts for more RICO violations.            They knew law enforcement was

looking    for   Bulger   to   arrest   him   on   this   and   the   earlier

indictment.      The duo was also aware of a publicity initiative by

the FBI (the push was made sometime around 2011) focusing on Greig.

After seeing this campaign, Bulger confided in Greig that he

thought their time on the run was up.

                               D. The Arrests

            Sure enough, Bulger was right.         Law enforcement finally

caught up with the pair, sixteen years after they had gone on the

run.    Bulger and Greig were arrested in Santa Monica on June 22,

2011.   Based on a criminal complaint for harboring a fugitive, an

arrest warrant for Greig had issued back in 1997.               As we said,

Bulger, for his part, had a couple of significant indictments

pending against him.      The pair was brought back to Massachusetts.

            Meanwhile, law enforcement agents descended on the Santa

Monica apartment.      There they found $822,000 in cash, most of it


                                    -6-
hidden in the walls.          Agents also found approximately thirty

weapons, most of them firearms.            Many of these were hidden in the

walls,   on    which    plaster    repair    marks    (not    made     by   building

maintenance)     were    plainly    visible.        Other    weapons    were   on   a

bookshelf or under the bed in a bedroom that appeared to be

principally used by Bulger.         This included a handgun in plain view

on the bookshelf.         Agents also discovered in Bulger's bedroom

multiple books, that others had penned about Bulger's life of

crime, as well a manuscript Bulger had written about his own life.

                       E. Greig's Plea and Sentencing

              In August 2011, a federal grand jury handed down an

indictment charging Greig with one count of conspiring to harbor a

fugitive.      Pursuant to a plea agreement, the government filed a

three count superseding information on March 12, 2012 charging

Greig with: conspiracy to harbor a fugitive, 18 U.S.C. §§ 371,

1071; conspiracy to commit identity fraud, id. § 1028(f); and

identity fraud, id. § 1028(a)(7).                   Greig pled guilty to the

superseding information.

              Greig's sentencing took place on June 12, 2012.                    Her

three counts of conviction fell into two groups - group 1 was the

conspiracy to harbor count and group 2 was comprised of the two

identity fraud counts.            Utilizing the United States Sentencing

Guidelines     ("Guidelines"),       the    judge    calculated      the    adjusted

offense level for group 1 to be 32.             This level was based on the


                                       -7-
crimes alleged in Bulger's two indictments (the most serious being

RICO murder) as the underlying offenses, which resulted in a base

offense level of 30 pursuant to the accessory after the fact

guideline applicable to the harboring conspiracy count.               U.S.S.G.

§    2X3.1.     The   court   then   applied   a   two-level    increase    for

obstruction of justice.        Id. § 3C1.1.

              The judge put Greig's adjusted offense level for group 2

at 16.    This number was reached by applying the offenses involving

fraud guideline, id. § 2B1.1(a)(2), which assigned a base offense

level of 6, and then enhancing that to 12 for unlawfully producing

means of identification from another means of identification, id.

§    2B1.1(b)(11)(C)(ii),     and    for   relocating    a   scheme   to   avoid

detection or otherwise engaging in a scheme using sophisticated

means, id. § 2B1.1(b)(10)(A), (b)(10)(C).               The court then upped

Greig's offense level to 14 for possession of a dangerous weapon in

connection with the offense.         Id. § 2B1.1(b)(14)(B).       A two-level

enhancement for obstruction of justice, id. § 3C1.1, took Greig to

the final offense level of 16.

              Applying the rules of U.S.S.G. § 3D1.4 for determining

the combined offense level, the judge took the higher group offense

level of 32 (from group 1), which the court did not enhance by any

levels because group 2 was more than 8 offense levels below group

1.     The court then applied a three-level decrease for Greig's

acceptance of responsibility. Id. § 3E1.1. This brought the final


                                      -8-
combined offense level to 29, which resulted in a Guidelines range

of 87 to 108 months.

            After the judge made his calculation, the parties made

their sentencing recommendations.         The court also heard from five

individuals who were family members of Bulger's alleged victims,1

one of whom was also a former family member of Greig's.         The judge

then handed down the sentence.        He sentenced Greig to 96 months

(eight years) in prison, three years of supervised release, and

imposed a fine of $150,000.

                              DISCUSSION

            Greig appeals her sentence.      In sum, she claims that the

court    erroneously   calculated   her    base   offense   level   on   the

conspiracy to harbor a fugitive count, incorrectly applied the

firearm enhancement, wrongly utilized an obstruction of justice

enhancement, and erred in allowing the family members to speak.

            Her first three arguments, all challenges to the court's

Guidelines calculation, call for de novo review. See United States

v. Murdock, 699 F.3d 665, 671 (1st Cir. 2012); United States v.

Thomas, 635 F.3d 13, 16 (1st Cir. 2011).            The factual findings

underlying the court's determination, however, are reviewed only


     1
       Four of the individuals who spoke had family members who
were allegedly murdered by Bulger. The fifth was a man who owned
a South Boston liquor store that Bulger is accused of taking by
coercion. The parties collectively refer to these individuals as
family members of Bulger's alleged victims, and although the fifth
individual does not technically fall under that umbrella, we too
will use that collective designation for ease of reference.

                                    -9-
for clear error. Murdock, 699 F.3d at 671; Thomas, 635 F.3d at 16.

We give due deference to the court's application of the guidelines

to the facts.    United States v. Carrero-Hernández, 643 F.3d 344,

349 (1st Cir. 2011).

           Greig's final argument, regarding the family members'

elocutions, amounts to a claim that the sentencing court improperly

considered certain information.      We review such a challenge for

abuse of discretion.2    United States v. Vargas-Dávila, 649 F.3d

129, 130 (1st Cir. 2011).

            A. Conspiracy to Harbor Base Offense Level

           As we said, the sentencing judge calculated Greig's base

offense level for the conspiracy to harbor a fugitive count (before

he applied the obstruction of justice enhancement) to be 30. Greig

argues that this number should have been 20; her theory goes like

so.   The accessory after the fact guideline has a couple of built-

in exceptions.   U.S.S.G. § 2X3.1.   One provides, in relevant part,

that "[i]n any case in which the conduct is limited to harboring a



      2
       Greig advocates for the abuse of discretion standard.
However, the government, even though Greig objected below to the
individuals speaking, urges us to apply the more stringent plain
error standard of review applicable to unpreserved claims.       It
contends that Greig's argument to the district court - that the
family members did not have a right to speak under the Crime
Victims Rights Act - is not quite the same as her argument here -
that the district court abused the discretion it had outside the
Act to allow the family members to speak. Because these arguments
are similar, because Greig did object to the family members
speaking, and because in the end Greig's challenge would fail under
either standard, we apply the abuse of discretion standard.

                                -10-
fugitive . . . the base offense level under this guideline shall

not be more than 20."         Id. § 2X3.1(a)(3)(B).       Greig, as she did

below, argues       that   she   did   nothing   more   than   harbor   Bulger,

warranting the cap's application.3

               The district judge did not buy her argument; he agreed

with the government that Greig's conduct was not so limited.               The

judge primarily focused on the fact that Greig committed other

crimes besides harboring, namely identity fraud.                He also noted

that Greig provided Bulger with "a variety of things," over and

above mere shelter.        The judge referenced the length of the pair's

time on the run, the heinous nature of the crimes Bulger is accused

of committing, Greig's capacity to make her own choices, and the

fact that a less serious sentence would promote disrespect for the

law.       The record provides a good deal of support for this refusal

to cap Greig's base level at 20.

               First, Greig committed, and pled guilty to, other crimes

in addition to harboring - conspiracy to commit identity fraud and

identity fraud. Her argument that these offenses were committed in


       3
       Greig also makes a passing argument that sounds like a
challenge to the substantive reasonableness of her sentence. She
contends her eight year sentence is "unconscionable" and "cannot be
reconciled with justice and due process" given that Bulger's
criminal associate Kevin Weeks, who helped orchestrate his flight,
received a four and a half year sentence and another associate who
was involved in multiple murders, John Martorano, was sentenced to
ten and a half to eleven years. This is the extent of Greig's
argument. No legal authority or reasoning is offered. Greig's
perfunctory treatment waives her argument. See Aponte v. Holder,
683 F.3d 6, 10 n.2 (1st Cir. 2012).

                                       -11-
furtherance of the harboring charge and therefore should not count

against her for purposes of this inquiry has no legal support and

is undercut by our case law.               In United States v. Vega-Coreano,

this    court      affirmed    the    district        court's    refusal   to     cap   a

defendant's sentence pursuant to § 2X3.1(a)(3)(B).                      229 F.3d 288,

289-90 (1st Cir. 2000).            The defendant in that case pled guilty to

being an accessory after the fact to a robbery; her conduct

included escorting one of the robbers out of the house, helping him

hide his spoils after the robbery by retrieving a key for him,

advising      a     third     party   that      the    money     had    been     counted

successfully, and using a false name to obtain hotel rooms for the

robbers to use as a hideout.              Id.    Discerning no clear error, the

court found that this conduct "amply support[ed]" the district

court's view that the defendant did more than "giv[e] shelter to

fugitives."        Id. at 290.

              Thus, the inquiry here is not, as Greig frames it,

whether her additional crimes were solely done in furtherance of

the harboring, but rather it is whether, as this court described it

in Vega-Coreano, Greig did more than give Bulger shelter.                        See id.

at 290; see also United States v. Jackson, No. 96-10003, 1996 WL

762917, at *1 (5th Cir. Dec. 19, 1996) (framing the inquiry as

whether the defendant "did more than merely house the fugitive").

Here,   not       only   do   we   have   the    identity       fraud   crimes    (which

facilitated the pair avoiding capture for many years) that Greig


                                          -12-
pled guilty to, but she also did the following.               Greig traveled

with Bulger across the country for an extended period of time,

using false identities and helping Bulger perpetuate his aliases.

She then settled with him in California, where the two remained for

a whopping fifteen years or so.          During this time, Greig did not

just provide Bulger with shelter, rather she saw to his day-to-day

needs, ran errands, maintained the house, paid the bills, and

helped him procure medical treatment and needed medications.               Her

handling of these tasks undoubtedly helped Bulger keep his public

outings to a minimum, thus reducing his risk of detection.               When

Bulger did have to go out and about, Greig kept the ruse going,

assuming a false identity herself and helping Bulger carry on with

his.

            In light of this conduct, which extended well over a

decade, the district court did not err in finding that Greig's

conduct was not limited to harboring Bulger and refusing to cap her

offense level accordingly. See, e.g., Vega-Coreano 229 F.3d at 290

(finding    the    defendant's    conduct,   which    we     detailed   above,

sufficient to constitute more than harboring); Jackson, 1996 WL

762917, at *1 (affirming the district court's finding that the

defendant,   who    lied   to   law   enforcement    about    the   fugitive's

whereabouts and received a box of stolen money from the fugitive,

did more than simply harbor).         There is no merit to Greig's first

argument.    We move on to her next.


                                      -13-
                             B. Firearm Enhancement

            The sentencing judge, at the government's urging, applied

to the group 2 counts a two-level firearm enhancement, which is

warranted if the offense involved "possession of a dangerous weapon

(including a firearm) in connection with the offense."             U.S.S.G. §

2B1.1(b)(14)(B).       The judge found that Greig "knew that there were

lots   of   weapons"    in    the   apartment   and   that   she   was   "fully

knowledgeable" that those weapons were there, at least in part,

"for preventing apprehension."          The question for us to answer is

whether this finding is clearly erroneous.            The government thinks

the answer is no but Greig claims otherwise.            She says that there

was not enough evidence to establish that she knew about the guns

or that it was reasonably foreseeable to her that Bulger would

possess weapons in furtherance of his flight from the law.

            To warrant the enhancement, the defendant does not need

to have possessed the weapon herself or even to have known about

it, it just must be reasonably foreseeable that a co-conspirator

would possess a weapon in furtherance of the criminal activity.

See United States v. Flores-De-Jesús, 569 F.3d 8, 36 (1st Cir.

2009) (considering the application of U.S.S.G. § 2D1.1(b)(1), the

dangerous weapons enhancement for narcotics violations); United

States v. Casas, 356 F.3d 104, 129 (1st Cir. 2004) (same).                 Here

there was plenty of evidence on the record to support the district

judge's findings.


                                      -14-
          There were thirty weapons, mostly firearms, in Greig and

Bulger's two-bedroom apartment - a modest sized apartment that

Greig lived in for about fifteen years.    Many of the weapons were

hidden in the walls, as was the pair's money that Greig used for

day-to-day needs.   The walls had visible plaster repair marks on

them, which the building manager informed law enforcement were not

the result of work done by building maintenance. The largest stash

of weapons and cash was found in the wall behind a mirror in a

common area of the apartment.   Other weapons were out in the open

or under the bed in Bulger's bedroom.      Traces performed by law

enforcement revealed that most of the weapons were obtained while

Greig and Bulger were in Santa Monica.       Finally, Greig kept a

notebook that listed items next to the notation "Home Depot," which

included dust face masks, ear plugs, and safety glasses.   She also

made home repair type notations such as "hacksaw - cuts metal

plaster." Greig, generally, was the one who went out and purchased

the supplies needed for the home.

          All of the above evidence was more than sufficient to

support the district court's finding that Greig knew about the

weapons in the home.    There was no clear error.     By this same

token, the court did not err in finding that Greig would have known

that the weapons were for avoiding apprehension.    Greig was fully

aware that Bulger was wanted for very serious and violent crimes,

some involving murder with guns.       And she spent sixteen years


                                -15-
working to keep Bulger and herself hidden, using false aliases and

committing identity fraud.   The pair went to extraordinary lengths

to avoid detection and it was not obviously wrong for the judge to

find it foreseeable to Greig that Bulger would possess a weapon in

furtherance of the underlying conspiracy.    We find no error in the

application of the § 2B1.1(b)(14)(B) enhancement.

              C. Obstruction of Justice Enhancement

          The two-level obstruction of justice enhancement applied

by the district court was based on statements Greig made shortly

after her arrest during an interview with a pretrial services

officer in California who was conducting a bail investigation. The

first was Greig's denial that there were any weapons or cash in the

Santa Monica apartment, and of course it was later determined that

there was a good deal of both.    The second was Greig's claim that

she did not have any assets in her name at the time of her arrest.

However, Greig in actuality had a six-figure Eastern Bank account

and owned a home in Quincy, Massachusetts, with no mortgage on it,

worth $300,000 (this figure came from a July 2011 appraisal).   She

did not tell pretrial services about either of these assets.    But

a few weeks after talking to them, and four days before her July

13, 2011 detention hearing, Greig executed a durable power of

attorney in favor of her sister.        The following December, the

sister withdrew the entire Eastern Bank account balance, which was




                                 -16-
$134,545.49      at   the   time.4     Also,     in       her   opposition   to   the

government's motion for pretrial detention, filed with the court

just a couple weeks after her arrest, Greig mentioned the Quincy

house.

              Eventually, the government figured out that both of the

assets existed, and Greig did not try to deny it.                       Rather, at

sentencing, Greig claimed to have believed that, given the passage

of time and her inactivity, the bank account and house were somehow

gone. Greig also continued to protest her knowledge of the weapons

and cash in the apartment.           The judge did not buy it.          He applied

the obstruction of justice enhancement, finding that although the

bail       hearing    ultimately      revealed        a    "more    sophisticated"

understanding of Greig's financial condition, it was "critically

important" that Greig lied about having any assets at the outset.

The judge could not conceive that someone would forget about owning

such valuable property or think that it disappeared into thin air.

He concluded that this was a "material" misrepresentation made at

the outset of the case.        Coupling this lie with Greig's denial of

the weapons and cash, the court ratcheted up her base offense level

by 2.



       4
       It does not appear that Greig ever alerted the court to the
existence of the bank account. Rather, it was the government that
informed the court that Greig had a bank account that she failed to
disclose. This revelation was made in the government's opposition
to Greig's request for pretrial release, submitted on November 22,
2011.

                                       -17-
            On   appeal,   Greig    focuses       on   her    misrepresentation

regarding her assets.      She argues that there is no evidence that

her statement was intentionally false. Greig continues to claim it

was all an honest mistake; after sixteen years of not paying taxes

or expenses on the home, she assumed it had been taken, and after

sixteen years of inactivity on the bank account, she assumed it had

been lost to escheat.      She adds that even if she had known about

the bank account, it had a freeze on it, so she could not have

accessed the money anyway.         The second part of Greig's theory is

that her misrepresentation was not material.

            The Guidelines provide for a two-level enhancement if a

defendant   "willfully     obstructed       or   impeded,     or    attempted   to

obstruct or impede, the administration of justice with respect to

the   investigation,    prosecution,    or       sentencing    of    the   instant

offense of conviction" and that obstructive conduct related to the

"offense of conviction and any relevant conduct" or "a closely

related offense."      U.S.S.G. § 3C1.1.         This obstruction of justice

enhancement is "warranted when a defendant provides materially

false information to a pretrial services officer who is conducting

a bail investigation." United States v. Restrepo, 53 F.3d 396, 397

(1st Cir. 1995).

            We start with the falsity of Greig's statements.                Greig

is certainly right that not all false or inaccurate statements

constitute a willful attempt to obstruct justice; rather, courts


                                     -18-
have   to   account     for    statements   that     might   just   stem   from

"confusion, mistake, or faulty memory." U.S.S.G. § 3C1.1, cmt. 2.

However, there is no evidence in the record (just her attorney's

assertions)    to     support    Greig's    honest    mistake    theory.      In

particular, there is no evidence that taxes and expenses were not

paid on the Quincy house, that a freeze on the bank account would

result in Greig not being able to access it, or that inactivity on

her bank account would cause the money to disappear. Further, with

respect to    the     bank    account,   Greig,    after   her   statements to

pretrial services, executed a power of attorney in favor of her

sister and her sister emptied out the account.                    There is no

evidence in the record explaining how Greig came to the sudden

epiphany that she had, and could access, this bank account.                Along

these same lines, there is no evidence to shed any light on how

Greig figured out that she still owned the Quincy house such that

she was able to reference it in her later quest for pretrial

release.

            Based on these facts, the sentencing judge was well

within his right to find the statements to pretrial services

intentionally false.          Plus, even assuming it is plausible that

Greig did not intentionally lie, the factfinder's choice between

two permissible inferences cannot be clearly erroneous. See United

States v. Villarman-Oviedo, 325 F.3d 1, 16 (1st Cir. 2003); United

States v. Balsam, 203 F.3d 72, 89 (1st Cir. 2000).                And here the


                                     -19-
record   contained    ample     support      for     a    finding      that    Greig

intentionally withheld from pretrial services the fact that she had

these assets.

            Greig's   gripe    that   the    judge       erred   in    finding   the

statements material is also without merit. In particular, her view

that her representations were not material to her investigation,

prosecution, or sentencing is too narrow. The term "material," in

this context, refers to a fact, statement, or information that "if

believed,    would tend   to    influence     or   affect        the   issue   under

determination." U.S.S.G. § 3C1.1, cmt. 6; see United States v.

Pineda, 981 F.2d 569, 574 (1st Cir. 1992). Sentencing judges enjoy

"broad discretion in deciding whether a falsehood is material."

United States v. Biyaga, 9 F.3d 204, 205 (1st Cir. 1993).                 The test

for materiality under the obstruction of justice enhancement is not

a stringent one, and a sentencing judge's materiality finding is

reviewed only for clear error.         United States v. Feldman, 83 F.3d

9, 13 (1st Cir. 1996).

            Greig has not met her heavy burden of challenging the

district court's materiality finding.              The court focused on the

effect of Greig's misrepresentations on bail. This was not clearly

erroneous.    Greig's financial condition is certainly material to

the issue of bail, and the advisability of her pretrial release in

general, especially given that Greig ultimately sought release




                                      -20-
based on financial conditions.5        See, e.g., United States v.

Patriarca, 948 F.2d 789, 794-95 (1st Cir. 1991) (holding that "some

exploration of a defendant's assets or net worth" is necessary when

a court imposes a forfeiture condition on a defendant's pretrial

release).   Greig's omitting the fact that she had a home and large

bank account would tend to affect the issues being determined by

pretrial services.     The judge did not abuse his considerable

discretion.

            We reject Greig's assignment of error.   The obstruction

of justice enhancement was properly applied.

               D. Allowing the Family Members to Speak

            This takes us to Greig's final claim of error, which is

a little different from her first three.    It is not a challenge to

the court's sentence calculation; rather, she takes umbrage with

the judge's decision to allow family members of Bulger's alleged

victims to speak at her sentencing hearing.    The parties went back

and forth on this issue prior to sentencing, briefing (at the

court's request) the issue of whether the family members had the




     5
      Greig opposed the government's motion for pretrial detention
and then sought to be released on secured bond.         The court
considered the value of Greig's assets (at that time she had only
revealed the existence of the Quincy home) when it denied her
request.

                                -21-
right to speak under the Crime Victims Rights Act (CVRA), 18 U.S.C.

§ 3771.6

           The judge sided with Greig, finding that the family

members had no right to speak under the CVRA7 and he explained his

conclusion at Greig's sentencing. In essence, the judge found that

the family members suffered at the hands of Bulger rather than

Greig, and that their relationship to Greig was too attenuated to

fit within the parameters of the CVRA.     Greig, naturally, is on

board with this conclusion but she and the judge part ways on the

next point.   The judge went on to say that even though the family

members did not have a right to speak under the CVRA, he was going

to allow them to do so as a matter of discretion.        The judge

theorized that it was the "right thing" to do and that it was

important, both for the family members and the community, that the

former be allowed to express themselves.   The judge also cited the

court's "independent responsibility to ensure that the community

feels that justice has been done."    After the judge explained all



     6
       The CVRA affords a crime victim, defined as "a person
directly and proximately harmed as a result of the commission of a
Federal offense or an offense in the District of Columbia," a
variety of rights including the "right to be reasonably heard" at
public court proceedings involving release, plea, sentencing or
parole. 18 U.S.C. § 3771(a)(4), (e).
     7
       The government is still of the same position it took below,
that the family members had the right to speak under the CVRA.
However, it is not pursuing this issue on appeal.       It focuses
instead on the idea that the court acted within its discretion in
allowing the individuals to speak.

                               -22-
of this, the five impacted individuals each made a brief statement

(more on what they said later).

          To this court, Greig argues that the judge abused his

discretion by allowing the family members to speak.             She does not

dispute that sentencing judges have discretion to consider a

variety of information in fashioning a sentence, rather Greig says

that the family members' statements strayed beyond her own conduct

and character and therefore should not have been considered.

          We start with some guiding principles.             18 U.S.C. § 3661

provides that "[n]o limitation shall be placed on the information

concerning the background, character, and conduct of a person

convicted of an offense which a court . . . may receive and

consider for the purpose of imposing an appropriate sentence."              It

has long been recognized that "sentencing judges 'exercise a wide

discretion'   in   the   types   of   evidence they     may    consider" and

"'[h]ighly relevant—if not essential—to [the] selection of an

appropriate sentence is the possession of the fullest information

concerning the defendant's life and characteristics.'"             Pepper v.

United States,     131   S.   Ct.   1229,    1235   (2011)   (alterations   in

original) (quoting Williams v. New York, 337 U.S. 241, 246-47

(1949)); see United States v. Rivera-Rodríguez, 489 F.3d 48, 53

(1st Cir. 2007).

          We turn to what was said.            One of the family members,

Timothy Connors, whose father Bulger is accused of murdering,


                                      -23-
explained how Greig's conduct of hiding and protecting Bulger

negatively impacted his family who hoped to see his father's killer

brought to justice.      He also spoke of Greig's lack of sympathy for

his family.     Steven Davis, whose sister was allegedly killed by

Bulger, spoke about how Greig's assistance to Bulger resulted in

his mother not living long enough to see his sister's killer

caught. Another family member, Patricia Donahue, whose husband was

killed,   spoke     about   Greig's    role   as   Bulger's   companion    and

caretaker and how this impacted Donahue's and her children's lives.

Paul McGonagle, whose uncle Greig was once married to and whose

father Bulger is charged with murdering, also spoke.                He spoke

about the personal relationship he had with Greig and how his

family felt betrayed by their one-time relation's decision to hide

Bulger.

            The above information from the family members' statements

was relevant to Greig's "background, character, and conduct."               18

U.S.C. § 3661.      The individuals spoke about what she had done, its

effect on them and others, and her character.             These statements

were particularly relevant given that Greig submitted a letter

penned by     her   sister,   which   spoke of Greig's        upbringing   and

background and her caring and kind nature.             And when two of the

family members made particularly harsh statements,8 the district


     8
       One called Greig a "dirty bitch" and another, referring to
Greig's brother who committed suicide, said "if I had a sister like
you, I would have killed myself, too."

                                      -24-
judge disclaimed reliance on those comments, making clear that he

did not countenance such language and that it had no part in the

criminal justice system.       It is evident that the judge considered

only information that was relevant to Greig and that he ignored any

extraneous or inappropriate comments.               Furthermore, Greig had

plenty of notice that the family members might speak.               The court

specifically asked the parties to address whether the family

members   should   be    allowed   to   speak   a   few   months   before   her

sentencing, and the parties did so.        Two of the family members also

spoke at Greig's detention hearing, and one of those at her plea

hearing as well, expressing similar sentiments to those expressed

at sentencing.     Greig's advance knowledge that these individuals

would speak at sentencing, and of what they would say, obviates any

notice concerns that often crop up in challenges to evidence relied

on at sentencing.       See, e.g., United States v. Berzon, 941 F.2d 8,

21 (1st Cir. 1991) (emphasizing that the sentencing court needed to

timely advise the defendant of information it was taking into

account at sentencing).

           Against this backdrop, the judge's decision to let the

family members speak was not an abuse of his wide discretion.                 A

sentencing judge gets to conduct a broad inquiry when deciding what

the appropriate sentence is for the crime the defendant committed.

We find no merit to Greig's challenge.




                                    -25-
                            CONCLUSION

         On June 22, 2011, Greig's many years of harboring Bulger

came to an end.    Our consideration of her claimed errors has

similarly reached its conclusion.     For the foregoing reasons,

Greig's sentence stands.   We affirm the judgment of the district

court.




                               -26-